PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks payment of the sum of $530.00 representing a miscalculation in her rate of pay by West Virginia University. While in the employ of the Department of Ophthalmology, claimant changed position from Secretary II to full-time Secretary II, *263and finally, to Secretary III. Two incorrect computations of her salary resulted in a $530.00 underpayment to her.
The respondent admits the amount and validity of the claim and that sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid. The Court makes an award to the claimant in the amount of $530.00.
Award of $530.00.